On petition for rehearing.
Burice, Oh. J.
In a petition for a rehearing appellant contends that we have overlooked the fact that the defendant Arvidson .farmed the land under an oral lease. We have not overlooked the testimony to which appellant called our attention, viz., the testimony of John Arvid-son. Ques. “I notice in this instrument that it provides that you should furnish the seed?” Ans. “Tes, but there was a verbal agreement right at the same time that we made the contract.” But this is not all of John Arvidson’s testimony. He said further. Ques. “You went into possession of this land under this contract didn’t you?” Ans. “Under the contract, and the verbal agreement, that they were to furnish the seed and we were to divide the crop equally.” Ques. “And you went on the land and remained in possession of the land ever since that time down to the fall of 1927 ?” Ans. “Yes.” Ques. “And you farmed the land under that kind of an agreement down to *641tbe fall of 1927 ?” He further testified that, “in of 1925, I asked Mrs. Timm if sbe wanted another contract, and . ne said, No.” The fall of 1925 was the date of the expiration of the written contract, and the fact that when it was about to expire Arvidson went to Mrs. Timm and asked her if she wanted another contract, conclusively shows, that he recognized the written contract as binding.
Appellant further contends, that we overlooked the recent case of Vincent v. Reynolds, 53 N. D. 749, 208 N. W. 158. In this he is also mistaken. The facts in this case are entirely different. The plaintiff in the case of Yincent v. Reynolds, purchased in 1923, a quarter section of land upon which there was an outstanding lease reserving the title in the crops. He knew about this lease and did not claim any interest in the crop for that year. He claimed that in the fall of 1923, he entered into an oral agreement with the tenant, by the terms of which he claimed that the old lease would remain in full force and effect, except, that he reduced the price from $4.50 an acre to $3.75 an acre. The old lease expired on March 4, 1924, and the court said: “It appears, therefore, that when the plaintiff and Hodson agreed that the latter should farm the land in 1924, the old lease was still in force. There was no holding over the term, within the provisions of § 6094, supra, with a resulting renewal of the old lease for another year. Neither does § 5345, supra, have any application for the obvious reason that, when the grant was made to plaintiff, the grantor had transferred all his rights under a lease to another person, and of this transfer the plaintiff had full knowledge. Plaintiff certainly never had the right to treat Hodson as a trespasser. He was on the land pursuant to an agreement, which the new owner said he made with him prior to the expiration of the original lease. He proved such an agreement himself, but, in the view of the trial court, he failed utterly to prove that the terms of the old lease were incorporated in the new. The trial court saw and heard the witnesses. This is not a case triable anew; it is an action at law properly triable to a jury. The findings of the trial court are presumed to be correct, unless clearly opposed to the preponderance of the evidence.”
The case at bar is likewise a case at law, which was submitted to a jury with proper instructions, and the evidence shows that there was a written contract in full force and binding upon the parties, except, *642tbe provision relating to tbe furnishing of seed and tbe division of grain. Tbe defendant Arvidson testified to it himself, that be operated tbe land under the written lease and tbe oral agreement in relation to tbe furnishing of the seed and tbe division of tbe grain.
Tbe Case of Breher v. Hase, 54 N. D. 87, 208 N. W. 974 is not in point. In that case tbe court simply held, that the contract for tbe sale of land did not provide for a lien upon the crop after tbe date of the expiration of the contract, and, of course, tbe defendant not being a tenant or lessee, but tire purchaser, did not bold over under § 6094, Comp. Laws 1913, aird there was no claim made that be did.
It is tbe further contention of appellant that we have overlooked tbe fact 'that the claim of tbe plaintiff, Lydia Timm, was that she became interested in tbe noté in suit about a year before the trial. Tbe evidence is that tbe defendant wanted to raise stock on the plaintiff’s farm. He did not have tbe money, tbe plaintiff did not have tbe money, and testified, that her husband advanced tbe money to tbe defendant for her, and when be took the note, be took it in his own name as be was doing the business. It is plaintiff’s contention that tbe money was advanced for her, and tbe fact that tbe husband advanced it without taking any security from tbe defendant, is a strong corroborative circumstance. If the money was advanced to tbe defendant for tbe plaintiff, then it was-an indebtedness due the plaintiff from the defendant, and it doesn’t make any difference in whose name tbe note was taken. Tbe evidence was sufficient to go to tbe jury, and tbe verdict is conclusive. Tbe petition is denied.
Birdzell, ChristiaNSON, Burr, and Nuessee, JJ., concur.